Citation Nr: 1214340	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-28 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland
 
 
THE ISSUES
 
1.  What evaluation is warranted for residuals of pulmonary sequestrations, status post lobectomy, from September 27, 2002?
 
2.  What evaluation is warranted for gout of the knees, right ankle, and right wrist from January 28, 2005?  
 
3.  What evaluation is warranted for anemia from September 27, 2002?
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1990 to September 2002.  He also had service with the National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims were certified for appeal by the Baltimore, Maryland RO.  
 
In January 2008, the issues were remanded for further development.  In January 2010, the Board denied entitlement to an evaluation greater than 20 percent for gout of the knees, right ankle, and right wrist from September 27, 2002 to January 27, 2005.  The Board remanded the questions what evaluation is warranted for gout from January 28, 2005; what evaluation is warranted for residuals of pulmonary sequestrations, status post lobectomy, from September 27, 2002; and what evaluation is warranted for anemia from September 27, 2002.  
 
The Board previously recognized the Delaware Commission of Veterans Affairs as the Veteran's representative.  In September 2011, prior to certification of the appeal back to the Board, the Delaware Commission of Veterans Affairs requested to revoke representation due to the Veteran's relocation to a Maryland address.  This letter was received at the RO in Wilmington, Delaware and subsequently at the Appeals Management Center.  The Veteran was sent a copy of the letter. 
 
On review, the Veteran has had various addresses throughout the appeal period, to include in Delaware, Maryland, and West Virginia.  While it is unclear whether the Veteran received actual notification of the representative's withdrawal, it appears that they attempted to provide notification.  The Board further observes that the Veteran has not kept VA apprised of accurate mailing addresses.  Under the circumstances of this case, the Board finds the withdrawal of representation valid and declines to recognize any representative at this time.  See 38 C.F.R. § 14.631 (2011).  
 
 

FINDINGS OF FACT
 
1.  The record does not contain pulmonary function tests dated during the period from September 27, 2002 to April 17, 2003, and there is no evidence of a forced expiratory volume in one second  of 40- to 55-percent predicted, or; forced expiratory volume in one second(FEV-1)/forced vital capacity (FVC)of 40 to 55 percent, or; diffusion capacity of the lung for carbon monoxide by single breath method (DLCO)(SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  
 
2.  For the period since April 18, 2003, pulmonary function tests do not show a FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  
 
3.  For the period since January 28, 2005, the Veteran's gout of the knees, right ankle and right wrist is not productive of a definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  
 
4.  For the period since September 27, 2002, the Veteran's anemia has not been manifested by hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  
 
 
CONCLUSIONS OF LAW
 
1.  For the period from September 27, 2002 to April 17, 2003, the criteria for an evaluation greater than 30 percent for residuals of pulmonary sequestrations, status post lobectomy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6844 (2011).  
 
2.  Since April 18, 2003, the criteria for an evaluation greater than 10 percent for residuals of pulmonary sequestrations, status post lobectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6844.  
 
3.  Since January 28, 2005, the criteria for an evaluation greater than 20 percent for gout of the knees, right ankle, and right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2011).  
 
4.  Since September 27, 2002, the criteria for an evaluation greater than 10 percent for anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7700 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The Board begins by noting that as service connection, an initial rating, and an effective date were assigned in the May 2003 rating decision that the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment and VA medical records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided examinations in April 2003, May 2006, and October 2011.  On review, the evidence is adequate for rating purposes and the Board finds no basis for requesting additional examinations at this time.
 
In sum, the Board finds no error or issue that precludes it from addressing the merits of this appeal.  38 C.F.R. § 3.159. 
 

Analysis
 
The Veteran essentially contends that currently assigned evaluations do not adequately reflect the severity of his disabilities.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 

Residuals of pulmonary sequestrations, status post lobectomy
 
In May 2003, the RO granted entitlement to service connection for residuals of pulmonary sequestration, status post lobectomy and assigned a 10 percent evaluation from September 27, 2002.  In August 2005, the RO assigned a 30 percent evaluation from September 27, 2002, and a 10 percent evaluation from April 18, 2003.  Hence, the RO has assigned staged ratings.  
 
Pursuant to the rating schedule, post-surgical residuals, to include lobectomy, are evaluated under the General Rating Formula for Restrictive Lung Disease.  A 10 percent evaluation is assigned when there is FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent evaluation is assigned when there is FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent evaluation is assigned when there is FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 6844.  
 
The rating schedule contains special provisions regarding evaluation of respiratory conditions.  For example, if the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5).  
 

For the period from September 27, 2002 to April 17, 2003
 
As noted, for the period prior to April 18, 2003, the Veteran's respiratory disability was evaluated as 30 percent disabling.  It appears that this evaluation was assigned based on in-service pulmonary function tests.  Specifically, a July 2002 test that showed a FEV-1 of 61 percent predicted.  
 
On review, the criteria for an evaluation greater than 30 percent were not met for the period from September 27, 2002 to April 17, 2003.  The record does not contain pulmonary function tests during this period and there is no evidence of FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). Hence, there is no basis for an increased rating during this term.
 
For the period since April 18, 2003
 
As noted, the RO assigned a 10 percent evaluation effective April 18, 2003.  A VA examination conducted on that date noted that the Veteran underwent a resection of the right lower lobe in May 2002.  Chest x-ray revealed reduction of right lung volume consistent with previous right lower lobe resection.  The lung fields were free of infiltrates or nodules and there was no cardiomegaly, mediastinal adenopathy or pleural effusion.  Pulmonary function tests do not include post-bronchodilator results.  Reported FEV-1 was 86 percent of that predicted and FEV-1/FVC was 93 percent of that predicted.  The impression was minimal airway obstruction suggesting a small airway disease.  
 
The Veteran underwent a VA pulmonary consult in May 2003.  The results of the April 2003 pulmonary function tests were noted and the examiner indicated that although bronchodilators were not tested, a clinical trial may be helpful to assess the presence of a reversible component.  The diagnosis was minimal obstructive airways disease.
 
The Veteran most recently underwent a VA respiratory examination in October 2011.  He underwent pulmonary function tests in September 2011.  Post-bronchodilator results showed FEV-1 of 83 percent predicted and FEV-1/FVC was 75 percent.  The examiner noted that the FEV-1 most accurately reflected the Veteran's current pulmonary function.  He further stated that DLCO testing was not indicated for the Veteran's condition.  The examiner provided the following remarks:
 
Decreased exercise tolerance and decreased stamina is most likely the result of [chronic obstructive pulmonary disease] due to smoking and crack cocaine, and less likely a residual of [right lower lobe] lobectomy for pulmonary sequestration.  
 
Pulmonary sequestration is a congenital condition where primitive tissue is present in the lung which does not function as lung tissue.  Removal of the sequestration would be expected to actually improve pulmonary function by improving the physiology of ventilation of the unaffected remaining lung tissue.  
 
On review, the criteria for an evaluation greater than 10 percent for the period since April 18, 2003 are not met.  That is, pulmonary function tests do not show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  

In light of the foregoing the claim is denied.
 
Gout of the Right wrist, knees, and right ankle
 
In May 2003, the RO granted entitlement to service connection for gout of the knees, right ankle, and right wrist and assigned a noncompensable evaluation effective September 27, 2002.  In August 2005, a 20 percent evaluation was assigned from September 27, 2002 and a noncompensable evaluation was assigned from January 28, 2005.  In November 2011, the 20 percent evaluation was restored effective January 28, 2005.  
 
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017, gout is rated under Diagnostic Code 5002.  Under this provision, a 20 percent evaluation is assigned when there is an active process with one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  
 
Chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  A note to this provision indicates that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  
 
On January 28, 2005, the Veteran was seen in the VA primary care clinic.  He reported that his gout was stable.  He was using both allopurinal and indocin as needed.  
 
On VA examination in May 2006, the Veteran described achiness and stiffness.  He takes indomethacin once or twice a week to help him mobilize.  He reported being able to walk in excess of a mile and he did not wear a brace.  There was no history of instability.  Range of motion of both knees was from 0 to 110 degrees, with no additional loss on repetitive use.  The right ankle showed plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 35 degrees, with no additional loss on repetitive use.  The right wrist demonstrated range of motion from 0 to 45 degrees.  Flexion was reported as 0 to 45 degrees, ulnar deviation from 0 to 40 degrees, and radial deviation from 0 to 30 degrees.  X-rays of the knees, right ankle, and right wrist showed normal findings.  
 
The Veteran most recently underwent a VA examination in October 2011.  The examiner noted a previous prescription with allopurinol for gout prevention but noted that he had not recently been on it.  Uric acid level increased to 10.0 in September 2011, Uric acid was 11.9 on October 24, 2011 and 8.6 on October 26, 2011.  Reference range is from 3.5 - 8.5.  The Veteran reported flare-ups as follows: right ankle 2-3 times a year lasting 2-3 days, each knee 2-3 times a year lasting 2-3 days, and in the right wrist 5-6 times a year, lasting 2-3 days.  He reported that he could not bear weight during flare-ups of his knees and ankles and needed to use crutches.  He also reported being unable to use his right wrist or perform any effective work with his right hand during flare-ups.  He reported taking indocin which reportedly reduces the flares.
 
On physical examination, range of motion testing of the knees, right ankle and right wrist was normal, with no additional loss of motion following repetitive use testing.  Muscle strength was 5/5 in the affected joints and x-rays were reported as unremarkable.  The knee joints were stable.  
 
The Veteran was advised to follow up with his primary care provider for elevated uric acid level, and further advised that if he was experiencing multiple gout flares a year then he may benefit from taking uricosuric medications to prevent gout and thereby reduce the risk of secondary osteoarthritic damage to affected joints.  The examiner further stated that the gout flares would be anticipated to be incapacitating as described based on known pathophysiology of gout.  
 
On review, the Board finds that the criteria for an evaluation greater than 20 percent since January 28, 2005 are not met.  That is, the evidence of record does not show symptom combinations productive of a definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.  In making this determination, the Board acknowledges the Veteran's reports of incapacitating flare-ups occurring two-three times per year in the right ankle and bilateral knees, and five to six times a year in the right wrist.  While the examiner indicated that these flare-ups were likely to be incapacitating based on the known pathophysiology of gout, the Veteran reported that the flare-ups are of short duration and improved with medication.  The Board further acknowledges the recently increased uric acid levels but notes these were apparently associated with hypertension medication which has been discontinued.  Considering the objective findings as well as the Veteran's reported statements, the Board finds that the appellant's disability picture most nearly approximates the criteria for a 20 percent evaluation and an increased evaluation is not warranted.  
 
The Board considered whether the Veteran's gout would be more favorably evaluated as chronic residuals based on limitation of the individually affected joints.  Recent examinations do not show a compensable limitation of motion or a compensable functional impairment of either the knees, right ankle, or right wrist.  X-rays are negative for arthritis.  The May 2006 VA examination specifically showed a noncompensable limitation of motion of the knees and the right wrist.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5260 (2011).  There further was no evidence of fatigability or incoordination and no additional loss of range of motion due to pain, fatigue, or weakness and the Board does not find separate compensable evaluations warranted.  DeLuca.  Thus, the Veteran's disability is more favorably evaluated as above.  
 
At no time during the appeal period has the Veteran's gout been more than 20 percent disabling.  Hence, staged ratings are not warranted.  See Fenderson.  
 
Anemia

In May 2003, the RO granted entitlement to service connection for anemia and assigned a 10 percent evaluation effective September 27, 2002.  
 
Pursuant to the rating schedule, a 10 percent evaluation is assigned for anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia, when hemoglobin is 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent evaluation is warranted when hemoglobin is 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  38 C.F.R. § 4.117, Diagnostic Code 7700.   
 
VA examination in April 2003 noted a hemoglobin of 9.6.  The diagnosis was anemia and the Veteran was placed on iron.  
 
VA laboratory results show hemoglobin values of 10.1 in December 2003 and 8.8 in April 2004.  The physician noted serious iron deficiency anemia.  The Veteran was sent a prescription for coated iron tablets.  A VA primary care note dated in January 2005 includes an assessment of chronic anemia remarkably without symptoms.  
 
VA laboratory results dated September 6, 2011 show a hemoglobin of 12.4.  VA note dated September 7, 2011 includes an assessment of anemia - improved.  Laboratory results dated September 27, 2011 show a hemoglobin of 13.7.  In October 2011, hemoglobin was reported as 14.3.  
 
On review, evidence of record does not show hemoglobin of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath at any time during the appellate term.  Thus, the criteria for an evaluation greater than 10 percent for anemia are not met.  Staged ratings are not warranted.  Fenderson.
 
With regard to all issues discussed herein, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.   
 
VA records suggest that the Veteran was recently in the VA domiciliary and participating in compensated work therapy.  It is unclear whether the Veteran is currently employed.  Regardless, the Veteran does not meet the schedular criteria for a total disability evaluation based on unemployability and evidence of record does not suggest he is unable to obtain or maintain employment due to these service-connected disabilities.  In this regard, the Board observes that the Veteran has various nonservice-connected disabilities.  Hence, the Board finds that a claim for a total disability evaluation based individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 
ORDER
 
For the period from September 27, 2002 to April 17, 2003, an evaluation greater than 30 percent for residuals of pulmonary sequestrations, status post lobectomy, is denied.  
 
For the period since April 18, 2003, an evaluation greater than 10 percent for residuals of pulmonary sequestrations, status post lobectomy, is denied.  
 
For the period since January 28, 2005, an evaluation greater than 20 percent for gout of the knees, right ankle, and right wrist is denied.  


 
For the period since September 27, 2002, an evaluation greater than 10 percent for anemia is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


